 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,                 Case No. 20CR3868-TWR-1
10
                  Plaintiff,
11
            v.                                 ORDER GRANTING JOINT MOTION
12                                             TO CONTINUE MOTION
     MISSAEL DIAZ-QUILES (1),                  HEARING/TRIAL SETTING
13
                  Defendant.
14
15
           IT IS HEREBY ORDERED, that the MOTION HEARING/ TRIAL
16
     SETTING in the above captioned matter will be continued from May 28, 2021 at 1:30
17
     P.M., to July 19, 2021 at 1:30PM.
18
           The Court finds good cause that time is excludable in the interests of justice
19
     under 18 U.S.C. § 3161(h)(1)(D).
20
21
           SO ORDERED.
22
             5/25/2021
23 DATED: ________________
24                                          HONORABLE TODD W. ROBINSON
                                            Judge of the United States District Court
25
26
27
28
